Citation Nr: 1309124	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder with panic attacks, and depression.

2.  Entitlement to service connection for chemical dependency, to include as due to PTSD.


REPRESENTATION

Appellant represented by:	Antonio Tejeda Guzman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1977 to April 1977, and from March 1980 to July 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2007 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran provided testimony at a March 2012 Board videoconference hearing at the RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is associated with the claims folder. 

The Board remanded the case in May 2012 and November 2012 for further development that included a request to obtain a VA examination and a supplemental opinion.  This was accomplished and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service and her claimed stressor is not related to a fear of hostile military or terrorist activity. 

2.  An acquired psychiatric disorder and chemical dependency were not "noted" at service entrance. 

3.  The Veteran was treated for a personality disorder in service, an acquired psychiatric disorder was not diagnosed in service, and there was no disease or injury superimposed over the personality disorder in service.

4.  An in-service stressor sufficient to cause PTSD has not been verified.  

5.  The Veteran's diagnosed PTSD is related to a pre-service stressor, and not any alleged in-service stressor. 

6.  The evidence shows, clearly and unmistakably, that PTSD preexisted service and was not aggravated by service.

7.  The evidence shows, clearly and unmistakably, that anxiety disorder with panic attacks and depression preexisted service.

8.  The evidence does not show, clearly and unmistakably, that anxiety disorder with panic attacks and depression were not aggravated by service.

9.  The Veteran was seen for symptoms related to depression and anxiety in service and was diagnosed with depression and anxiety shortly after service separation.  

10.  Currently diagnosed anxiety disorder, with panic attacks and agoraphobia, and depression were incurred in service.

11.  The evidence shows, clearly and unmistakably, that alcohol dependence and benzodiazepine dependence, in remission, both preexisted and were not aggravated by service.

12.  Alcohol dependence and benzodiazepine dependence are secondary to service-connected anxiety disorder and depression.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for anxiety disorder, with panic attacks, agoraphobia, and depression, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.303 (2012)

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for alcohol dependence and benzodiazepine dependence, as secondary to service-connected anxiety disorder and depression, have been met.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In an August 2006 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The August 2006 VCAA notice letter also included provisions for disability ratings and for the effective date of the claim.

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records and personnel records, private treatment records, VA examinations and opinions, and the Veteran's statements and hearing testimony.  

In order to further assist the Veteran in the development of the case, the Board remanded the case for a VA examination and opinion to address the claimed acquired psychiatric disorders and chemical dependency.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board remanded the appeal in May 2012 for a VA examination to assist in determining whether the Veteran had any pre-existing mental disorders, and, if so, whether they were aggravated by the claimed in-service stressors, or whether her current psychiatric problems are residuals of pre-service events.  In addition, an opinion was requested with regard to whether chemical dependency was caused or aggravated by PTSD.  Pursuant to the Board's May 2012 remand, the Veteran was afforded a VA examination in June 2012.  The Board finds that the June 2012 VA examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran, and included a thorough examination of the Veteran.  

While the June 2012 VA examiner provided the requested medical opinions with a thorough rationale, she used an incorrect standard of review in the phrasing of the opinions, leading to some ambiguity.  Accordingly, the Board remanded the case again for a supplemental opinion to ensure compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The Board finds that the medical opinion provided in a January 2013 addendum is adequate because the opinion answered the questions asked in the November 2012 remand order, used terminology which was responsive to the correct standard of review as requested by the Board, and the examiner provided supporting reasons for all of the medical opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the supplemental opinion complied with the directives of the May 2012 and November 2012 remand orders.  See Stegall, 11 Vet. App. at 271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the March 2012 videoconference hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony to as the claimed in-service stressor and asked the Veteran if there were any individuals with whom she talked to about the incident, whether she was seen at any medical, private, or service facility after the incident, or if she had any periodic evaluations concurrent with the time of the incident.  The undersigned asked questions to help identify any onset or change in alcohol or drug use at the time of the reported incident or other behavioral changes that might tend to support her statement regarding in-service stressful event.  The undersigned also explained to the Veteran and her attorney that, if there was a pre-existing condition, she could provide medical evidence showing that aggravation of that condition occurred, and she could provide medical evidence, based on the totality the history and observation of the Veteran, showing that the stressor event occurred in service.  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The psychiatric conditions at issue are not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and the Veteran is not shown to have currently diagnosed psychoses; therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2012).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  

VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329   (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200   (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 
38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).
 
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection Analysis 

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 
 
The Veteran did not participate in combat with the enemy during service and she does not contend so, nor is her claimed stressor related to combat or to a fear of hostile military or terrorist activity.  In various lay statements, the Veteran has identified a pre-service rape and two in-service stressors, a second rape, and an incident during service in which a man tried to run her down in a car.  

In a November 2006 stressor statement, the Veteran described in detail a 1973 rape, which occurred while she was hitchhiking with a friend.  The Veteran wrote that the other girl was let go, but the driver of the car raped the Veteran at gunpoint.  Significantly, this stressor did not occur during a period of active service, from January 1977 to April 1977 or from March 1980 to July 1980, and the circumstances of the rape match the description of a pre-service rape described by the Veteran during the course of her private psychiatric treatment.  

The Veteran identified a second stressor, which she reported occurred in service while she was performing guard duty, in approximately 1978.  The Veteran reported that while she was checking the license plate in front of a stopped vehicle, the driver of the vehicle suddenly proceeded forward and almost ran her down.    

In a May 2007 statement, the Veteran reported that she suffered from PTSD since she was raped 35 years ago, and again described the occurrence of being raped at gunpoint.  The Board notes that this would have been in 1972, prior to service, and thus, the Veteran again identified her pre-service rape as a significant factor in developing PTSD.  In a later May 2011 statement, the Veteran identified the occurrence of a second rape, which occurred while she was in service.  She reported that she was "raped when I was passed out from drinking."  The Veteran stated that she woke up by a tree and walked back to her barracks.  She stated that she found out about this rape from other people she trained with and did not report it because she was afraid to.  During a March 2012 Board hearing, the Veteran testified that, during training in Texas from January 1977 to April 1977, she blacked out and was raped by a fellow service member.  She also described the second in-service incident, toward the end of 1979, where a man tried to run her down when she was on guard duty checking his license plate.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, the claimed stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

The Board finds that an acquired psychiatric disorder and chemical dependency were not "noted" at service entrance.  The Veteran served on two periods of active service, from January 1977 to April 1977, and from March 1980 to July 1980.  A November 1976 enlistment examination report shows that the Veteran had a therapeutic abortion in July 1976, and that she reported having excessive worry over this, in addition to her lay-off from work.  The examining physician, however, indicated a normal psychiatric evaluation.  A December 1976 application for enlistment, associated with personnel records, shows that the Veteran reported treatment for past use of alcohol at the Hazelden treatment center.  No psychiatric complaints, diagnoses, or treatment were indicated during the Veteran's first period of service from 1977 to April 1977 and a separation examination for this period of service is not of record.  While service treatment records reflect a history of pre-service alcohol abuse, and excessive worry at enlistment in November 1977 and December 1977, the Board finds that this is not clear and unmistakable evidence sufficient to rebut the presumption of soundness at service entrance during the Veteran's first period of active service.  See 38 C.F.R. § 3.304(b).  No psychiatric complaints, diagnoses, or treatment were noted on a February 1980 enlistment examination for the Navy.  Thus, with respect to the claimed acquired psychiatric disorders and chemical dependency, the Board finds that, for both periods of service, the Veteran is presumed to be sound at service entrance.    

Service treatment records show that the Veteran was seen for psychiatric problems in June 1980, just prior to her separation from service, and that she was diagnosed with a personality disorder at that time.  A June 1980 clinical report shows that the Veteran was seeking a referral for psychiatric treatment.  The Veteran stated that she had problems that existed prior to her enlistment and wanted to see a psychiatrist.  She reported that her parents divorced when she was 13 years old, and reported that she started using drugs and was raped at age 13.  She was married and did not want to be away from her husband.  She reported that she had considered suicide on several occasions.  The Veteran was referred to psychiatry that day. 

A June 1980 psychiatric evaluation indicated that the Veteran had a long history of psychiatric difficulties revolving around spontaneous and episodic periods of depression and anxiety associated with heavy drug and alcohol use and abuse.  The Veteran's history was discussed in detail and a mental status examination was completed.  The Veteran told the examining clinician that she saw a psychiatrist at age 13 when her parents divorced, and that she had been raped by a stranger shortly after her parents' divorce.  She further reported that she was a heavy user of alcohol and drugs from age 14 to 17, and that she received two months of inpatient substance abuse treatment at age 17 at Hazelden Foundation in Minnesota (a September 2005 letter from Hazelden Foundation confirms the Veteran received inpatient chemical dependency treatment from December 1975 to February 1976).  The Veteran was recently married and her husband was to join her in the Navy, but he failed his test to come into the service.  The Veteran's military adjustment was stated to be very poor.  The evaluating psychologist stated that the Veteran's background was punctuated by poor adaptation to all of her environments and she now found herself incapable of dealing with the routine demands of Navy life.  The psychologist stated that this was only an extension of what the Veteran experienced throughout her adolescent life.  The Veteran was diagnosed with mixed personality disorder including immaturity, paranoid traits, and inadequacy, and it was strongly suggested that she be admistratively separated due to unsuitability.  

A July 1980 service separation examination report indicates diagnoses of mixed personality disorder including immaturity, paranoid traits, and inadequacy, existing prior to enlistment, and noted the Veteran's identified past treatment at the Hazelden treatment center.  The Board finds that the Veteran was treated for a personality disorder in service.  The Board finds that while the Veteran experienced symptoms of anxiety and depression in service, an acquired psychiatric disorder was not diagnosed in service, and the evidence of record does not show that a disease or injury was superimposed over the Veteran's personality disorder during service.  

Post-service private treatment records show that the Veteran was treated for variously diagnosed acquired psychiatric disorders, to include PTSD, panic disorder with panic attacks and agoraphobia, anxiety disorder, alcohol abuse, and polysubstance abuse.  In December 1985, the Veteran sought treatment at the Dakota County Mental Health Center for crisis intervention.  She reported multiple stressor and previous traumas, including the rape at age thirteen; however, she did not mention any traumatic incidents that occurred during active service.  A psychiatric evaluation was conducted in January 1986 and resulted in diagnoses of anxiety disorder with panic attacks, some agoraphobia, and mild depression, as well as adjustment reaction to her pre-service rape experience.  During the evaluation, the Veteran stated that she had never quite resolved her feelings about her parents' divorce and subsequent rape at age 13. 

In 1992, the Veteran received a DWI and was court ordered to complete inpatient substance abuse treatment at the Bradley Center.  While there, she was diagnosed with PTSD.  At an initial psychiatric consultation in April 1992, the Veteran described her rape at age 13, and stated that she had unresolved emotional turmoil since that time.  The examining psychiatrist noted that the pre-service rape undoubtedly had a lot to do with the Veteran's anxiety and depression, and possibly played a part in her chemical dependency.  Psychiatric testing was conducted in May 1992, and the evaluating psychologist opined that the Veteran's PTSD was in all likelihood related to her rape when she was a teenager.  None of the documents from the Bradley Center describe any in-service stressors or traumatic events. 

In January 2001, the Veteran underwent a psychiatric evaluation at ACMC-Willmar.  She reported that she began having panic attacks at the age of twelve (or thirteen, according to other documents) after she was raped.  She also described physical and emotional abuse by a past boyfriend and her ex-husband.  She did not report any in-service stressors.  The examining psychiatrist assessed generalized anxiety disorder, panic disorder without agoraphobia, and polysubstance dependence, with provisional sustained partial remission.  A diagnosis of personality disorder was deferred. 

In 2002, the Veteran began treatment with Dr. S. at the Rice Institute for Counseling & Education.  The Veteran described panic symptoms beginning when she was a teenage years and described her pre-service rape.  In September 2006, 
Dr. S., an M.D., wrote a letter stating that the Veteran had been diagnosed with panic disorder with agoraphobia as well as attention deficit disorder symptoms.  He noted that the Veteran began developing signs of these panic-like symptoms when she was a teenager, well before he first evaluated her in 2002, although most of her treatment at that time focused on alcoholism. 

A September 2003 psychiatric evaluation from Woodland Centers reflects a diagnosis chronic PTSD.  During the course of the evaluation, the Veteran described the pre-service rape which occurred while she was hitchhiking with a friend.  The man put a gun to her head and dismissed the other girl.  They drove around and he raped her at gunpoint.  The Veteran made no mention of any in-service stressors.  

The Veteran was afforded a VA psychological examination in May 2007. The Veteran again described various pre-service stressors, including her parents' divorce, her rape at age 13, and abuse by her past boyfriend and/or husband.  She stated that she did have mental health problems during active service, as well as significant alcohol abuse; however, she denied any non-combat traumas or accidents.  The VA examiner assessed PTSD secondary to the sexual assault that occurred prior to service, as well as nicotine dependence, alcohol abuse, and traits of borderline personality disorder.  The examiner also opined that the Veteran's psychiatric conditions were not caused by military service, but stated that any pre-existing psychological conditions could have been worsened during her military service. 

After a review of all the evidence, the Board finds that the Veteran's claimed in-service stressors have not been corroborated by service records or other credible supporting evidence.  Service treatment records and service personnel records do not document any incidents related to the Veteran's alleged rape in service in 1977, or any incident involving an attempt to run her over in 1979.  There was no change in behavior noted at the time of these reported incidents, and the psychiatric evaluation that the Veteran sought in June 1980 made no mention of any precipitating stressors in service.  Instead, service treatment records, post-service treatment records, and VA examinations and opinions indicate that the Veteran had a pre-existing mental disorder due to her parents' divorce and rape at age 13.  

In November 2006 and May 2007 statements, the Veteran, herself, identified her pre-service rape as being a significant stressor for PTSD.  While the Veteran is competent to report the occurrence of her indentified in-service stressors, because post-service psychiatric treatment records made no mention of the identified in-service stressful incidents, and instead relate the Veteran's PTSD and psychiatric complaints to a pre-service rape, the Board finds that the Veteran's more recent lay assertions as to the cause of her PTSD, provided for compensation purposes, are not credible and are outweighed by more contemporaneous statements offered during the course of her psychiatric treatment prior to the initiation of her claim.  The Board emphasizes that where an alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  See Moreau, 9 Vet. App. at 394.  The Veteran has not provided evidence corroborating her in-service stressors outside of her own lay assertions.  For these reasons, the Board finds that an in-service stressor sufficient to cause PTSD has not been verified.

The Board finds that Veteran's diagnosed PTSD is related to a pre-service stressor, identified as a rape at the age of 13, and not to any alleged in-service stressor.  During a May 1992 psychiatric evaluation at the Bradley Center, the Veteran was diagnosed with PTSD and the examining psychologist opined that the Veteran's PTSD was in all likelihood related to her rape when she was a teenager.  A May 2007 VA examiner also opined that PTSD was secondary to the pre-service sexual assault.  The Board finds that the May 2007 VA opinion is probative as it was based on a review of the pertinent evidence of record and was based on a DSM-IV diagnosis of PTSD, which included an evaluation of the PTSD stressor criteria and an assessment of the sufficiency of the Veteran's PTSD stressor.  Significantly, the Veteran's in-service psychiatric evaluation and post-service private treatment records all identify the Veteran's significant pre-service stressful incident of being raped at the age of 13, but do not identify any in-service stressors as the cause of her PTSD.  For these reasons, the Board finds that the weight of the evidence shows that PTSD is related to a pre-service stressor, and is not etiologically related to service.  

The Veteran alternately contends that a psychiatric disorder and chemical dependency were aggravated in service.  Because a May 2007 VA examiner indicated that pre-existing psychological conditions "could have been worsened" during her military service, the Board referred the case for a new VA examination and opinion to assist in determining whether the Veteran had a pre-existing psychiatric disorder that was aggravated in service.  A second VA examination was completed in June 2012.  The VA examiner reviewed the record, interviewed the Veteran, and discussed her pre-service, in-service, and post-service psychiatric history in detail.  The Veteran described the pre-service rape, and she described her two in-service stressful incidents.  A full psychiatric examination was completed, to include psychometric testing.  The Veteran was diagnosed with PTSD secondary to the rape which occurred when she was 13.  

While the Board finds that the June 2012 VA psychiatric examination is adequate and probative because it was based on a complete psychiatric evaluation which included psychometric testing and an accurate review of the evidence of record, the Board finds that the medical opinion offered did not clearly address the standard of review applicable under 38 U.S.C.A. § 1111 for the presumption of sound condition.  In that regard, the examiner stated that it was "more likely than not" that the Veteran had a psychiatric disorder which "clearly and unmistakably pre-existed her entrance into the military" and it was "less likely than not that" that the pre-existing psychiatric disorder was "clearly and unmistakably" aggravated in service.  The examiner also opined that it was at least as likely as not that the Veteran's chemical dependency problems were secondary to her traumatic event at the age of 13, and it was less likely than not that her chemical dependency problems were permanently worsened in severity during service.  

While the June 2012 VA examiner provided adequate reasons and bases for the opinions rendered, because the Board finds that a psychiatric disability was not "noted" at service entrance, VA must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  See Wagner, 370 F.3d at 1097.  The Board, therefore, requested an addendum opinion for clarification.  Insomuch as there appears to be some conflict between the June 2012 VA opinion and the January 2013 addendum opinion, the Board has attached more probative weight to the revised January 2013 opinion as it was provided by the same VA examiner after a second review of the pertinent evidence of record.  

The Board finds that the evidence shows, clearly and unmistakably, that PTSD both preexisted service, and was not aggravated by service.  See Wagner at 1097.  In a January 2013 addendum opinion, the VA examiner opined that PTSD clearly and unmistakably pre-existed the Veteran's entrance into service, and PTSD was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner described the Veteran's relevant pre-service, in-service, and post-service history in providing reasons for her opinion.  She noted that the Veteran had inpatient treatment for drug and alcohol abuse in 1976, prior to service, and during the course of this treatment, the Veteran indicated that she had been raped and had a number of legal involvements as a result of her substance abuse.  The examiner noted that the Veteran's in-service psychiatric evaluation identified chronic depression and paranoid ideation existing prior to the military.  The examiner also described some discrepancies in the Veteran's self-report on examination with regard to the reasons for her discharge with findings from the record.  The examiner described findings from post-service psychiatric treatment reports, which show that the Veteran was raped at the age of 13.  The examiner reasoned that private treatment reports attributed the Veteran's PTSD and other psychiatric disabilities to her childhood rape, with no mention of in-service traumatic incidents, citing specific examples from the record.

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.   The Board finds that the January 2013 addendum opinion, which was based on a review of the claims file, to include service treatment records and post-service treatment records, was based on accurate factual assumptions consistent with the credible evidence of record and the findings of fact in this Board decision and is probative.  Additionally, the Board finds that the VA opinion is supported by a rationale, and is more probative than lay assertions by the Veteran which attempt to relate her psychiatric disorders to service.  The VA examiner's factual assumption with regard to the Veteran's pre-service, in-service, and post-service psychiatric symptoms, complaints and treatment is consistent with the weight of the evidence and the Board's findings showing that diagnosed PTSD is related to a pre-service stressor, and not any alleged, unverified in-service stressor.  Thus, the Board finds the January 2013 addendum opinion provides clear and unmistakable evidence showing that PTSD both pre-existed service, and was clearly and unmistakably not aggravated therein. 

Because the Veteran's diagnosed PTSD is related to a pre-service stressor, and not any alleged in-service stressor, and because the evidence shows, clearly and unmistakably, that PTSD both preexisted and was not aggravated by service, the Board finds that service connection for an PTSD is not warranted.  Because the evidence is against the claim for service connection for PTSD, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board finds that the evidence does not show, clearly and unmistakably, that anxiety disorder and depression both preexisted service and were not aggravated by service.  The January 2013 addendum opinion provided separate opinions addressing these diagnoses.  Again, the Board finds that the January 2013 addendum opinion is probative as it was based on a review of the record, on an accurate factual history, and is supported by a rationale.  With respect to anxiety disorder with panic attacks and depression, while the VA examiner opined that these disabilities clearly and unmistakably preexisted service, she also opined that these disabilities were aggravated in service.  

Specifically, the VA examiner in January 2013 opined that depressive disorder NOS and anxiety and panic disorder clearly and unmistakably pre-existed the Veteran's entrance into service.  The examiner reasoned that this was supported by the Veteran's self-report, information from the in-service psychiatric evaluation in 1980, and post-military treatment records.  The Veteran's statements about anxiety prior to service and endorsement of excessive worry and nervous trouble at enlistment in 1976 also provided support for the early stages of this disorder.  While the examiner opined that agoraphobia did not pre-exist service, the VA examiner identified the Veteran's present diagnosis as "panic disorder with agoraphobia"; thus, the Board finds that agoraphobia is a component of the Veteran's present diagnoses of anxiety and panic disorder and, thus, has been considered in conjunction with those diagnoses.  

The VA examiner in January 2013 also opined that depressive disorder and anxiety with panic disorder were "clearly and unmistakably aggravated" in service.  The examiner stated, however, that because the limits of medical knowledge had been exhausted regarding these disorders, and due to the significant overlap as well as exacerbation of psychiatric comorbidities, it would be mere conjecture to opine that the aggravation of depressive or anxiety symptoms was beyond its natural progression and/or due to an in-service injury, event, or illness.  The examiner reasoned that the difficulties with panic, agoraphobia, and depression were likely secondary to PTSD and a means for continued avoidance as well as the sequel of her continued difficulties, and that the Veteran's additional life experiences and post-military traumas have likely contributed to continued difficulties with depression and anxiety.  

The Board finds that the January 2013 opinion, stating that anxiety disorder and depression were "clearly and unmistakably aggravated in service," but that "it would be mere conjecture to opine that the aggravation of [depressive or anxiety] symptoms is beyond its natural progression and/or due to an in-service injury, event, or illness," does not rise to the level of clear and mistakable evidence.  In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court held that the burden is not on the claimant to show that the claimed disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn, 25 Vet. App. at 231-235.  The Court also emphasized that concerns for articulated, sound reasoning for a medical conclusion are "at their zenith" when VA attempts to carry its burden of rebutting either prong of the presumption of soundness by clear and unmistakable evidence.  Id.  

While the January 2013 VA examiner articulated and provided sound reasoning for her medical conclusions, she ultimately opined that anxiety disorder and depression were aggravated in service, and only indicated that "it would be mere conjecture to opine that the aggravation was beyond its natural progression."  For these reasons, the Board finds that the evidence does not show, clearly and unmistakably, that anxiety disorder with panic attacks and depression were both preexisting and not aggravated by service.  

The Court held that the correct standard for rebutting the presumption of soundness under section 1111 requires VA to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Wagner at 1097.  If the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Id. at 1096.  Because the evidence does not show, clearly and unmistakably, that anxiety disorder with panic attacks and depression both preexisted service and were not aggravated therein, the Board find that the presumption of soundness at service entrance is not rebutted.  The Board will next determine if anxiety disorder (to include associated diagnoses of panic disorder and agoraphobia) and depression were incurred in service.  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the evidence in support of the claim for service connection for anxiety disorder, with panic attacks and agoraphobia, and depression is in equipoise.  Service treatment records show that the Veteran was seen for symptoms related to depression and anxiety in service.  The Veteran has provided lay statements and testimony indicating that her psychiatric symptoms were exacerbated by incidents in service, and a June 1980 in-service psychiatric evaluation shows that, while the Veteran was diagnosed with a personality disorder, she was experiencing symptoms related to depression and anxiety, and was having difficulty with adjusting to the military.  The Board finds that the Veteran continued to receive treatment for symptoms related to depression and anxiety post-service.  A January 1986 private psychiatric treatment report reflects diagnoses of anxiety disorder with panic attacks, some agoraphobia, and mild depression a few years after service separation.  

The Board finds, additionally, that the January 2013 VA addendum opinion provides a nexus between currently diagnosed anxiety disorder and depression and service.  In that regard, the examiner opined that depressive disorder and anxiety with panic disorder were "clearly and unmistakably aggravated" in service.  While the examiner did not provide a definitive opinion on whether such aggravation went beyond the natural progression of such disability, because the presumption of soundness has not been rebutted and the question at issue is one relating to direct service connection, the Board finds that the January 2013 VA opinion, which states that there was aggravation of the Veteran's depressive and anxiety symptoms, is sufficient to show that anxiety disorder and depression were manifest in service.  Resolving reasonable doubt in the Veteran's favor on this issue, the Board finds that anxiety disorder, with associated panic attacks and agoraphobia, and depression were incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for anxiety disorder with panic attacks and agoraphobia and depression is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

The evidence shows, clearly and unmistakably, that chemical dependency both preexisted service, and was not aggravated by service.  The January 2013 VA addendum opinion shows that alcohol dependence and benzodiazepine dependence (in remission) clearly and unmistakably pre-existed the Veteran's entrance into service, and alcohol dependence and benzodiazepine dependence were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.  The examiner reasoned that, while the Veteran reported a one-year abstinence from alcohol use after treatment in 1976, and while she began using alcohol again in service, there was no evidence to indicate that any in-service stressors contributed to the alcohol relapse.  The examiner stated that the Veteran reported that she had been drinking on the night she was allegedly raped.  The examiner also reasoned that the Veteran did not and has not returned to pre-military levels of alcohol and drug abuse, and continued to use alcohol, but not to the same degree pre-service.  The examiner stated that the Veteran's current alcohol use appears to be a continued means for managing her symptoms of anxiety and agoraphobia.  With regard to benzodiazepine dependence, the examiner reasoned that aggravation of this disability occurred after military service.  The examiner opined that reported misuse or abuse of these drugs occurred and was primarily documented in the 1990s and was a result of increased depression and self-medication for symptoms of PTSD, depression, anxiety, and agoraphobia secondary to her involvement in an abusive relationship.  


The Board finds that alcohol dependence and benzodiazepine dependence, in remission, are etiologically related to service-connected anxiety disorder and depression.  While the January 2013 addendum opinion provides clear and unmistakable evidence showing that alcohol dependence and benzodiazepine dependence, in remission, both preexisted and were not aggravated by service, the VA examiner also opined that the Veteran's alcohol dependence is secondary to her symptoms of anxiety and agoraphobia, and benzodiazepine dependence, in remission, is secondary to PTSD, depression, anxiety, and agoraphobia.  Service connection for alcohol or drug abuse is permitted where there is clear medical evidence establishing that the alcohol or drug abuse disability is caused by a primary service-connected disability.  See Allen, 237 F.3d 1381.  As the Board has discussed above, service connection has been established for anxiety disorder and depression.  Because the January 2013 VA examiner clearly related the Veteran's alcohol dependence and benzodiazepine dependence, in remission, to a combination of her psychiatric disabilities, to include now service-connected anxiety disorder and depression, but did not differentiate these disorders from the nonservice-connected PTSD, the evidence is in equipoise on the question of etiology of the alcohol and benzodiazepine dependence.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for alcohol dependence and benzodiazepine dependence on a secondary basis.  See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in 

the absence of medical evidence which does so.)  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for alcohol dependence and benzodiazepine dependence is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is denied.

Service connection for anxiety disorder, with panic attacks, agoraphobia, and depression, is granted.

Service connection for alcohol dependency and benzodiazepine dependence, secondary to anxiety disorder and depression, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


